DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered. 
Election/Restrictions
	In response to the Election of Species Requirement, applicants have elected, without traverse, compound of formula 1 wherein each X= C on 08/18/2020 after amending the original compound claims to composition claims. Accordingly, the Examiner requested oral election of a species on 10/13/2020 and Applicant elected the species of claim 15 for initial search and examination, which is shown below:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale
. Claims 1, 7, 10, 15, 16 and 21-28 read on said species. 
	In summary, claims 1-10, 15, 16, 21-23, 25 and 27-30 are pending and claims 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are under examination. Claims 2-6, 8 and 9 are withdrawn based on the species election. 
Claim Rejections - 35 USC § 112
The rejection of claims 16, 22, 23 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the specification does not provide specific description for “isomers,” is withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10, 15, 16, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okombi et al. (US 20070183996).
Okombi et al. teaches at least one compound of formula (I) for use in a variety of different formulations, see pages 16-17, as a free radical scavenger and/or anti-inflammatory agent, see the elected species on see page 5, paragraph 031, left-hand column, 3rd species listed 

    PNG
    media_image2.png
    115
    359
    media_image2.png
    Greyscale
, wherein the compound is present between 10 to 99% in the composition. A tablet formulation is taught on page 17, see paragraph 0131, which uses products of the invention from 0.1-10%, excipients (generically), 35.9% lactose and 24% sucrose. The carriers or excipients are disclosed on page 2, paragraph 0021 and page 6, paragraph 0038.
Thus, said claims are anticipated by Okombi et al. 
Applicant states “First, independent Claims 1 and 16 now recite, among other things, a compound for "oral consumption". Applicant respectfully submits that Okombi fails to teach or reasonably suggest a compound for consumption as recited in amended independent Claim 1. Okombi teaches the use of para-coumaric acid or para-hydroxycinnamic acid derivatives in cosmetic or dermatological compositions. See, Okombi at Abstract (emphasis added). Thus, Okombi fails to teach or reasonably suggest all the claimed elements.” 
This is not persuasive. Okombi teaches the products of their invention, e.g. the elected species, in a composition in tablet form, which is an oral composition, as noted in the rejection above. A tablet is a form of a powder, which is compressed into a tablet. The reference discloses the compounds as anti-inflammatory agents, which can be a food additive, medical food, or a nutraceutical, see the definitions on pages 27-28. 
Applicant further states, “Second, independent amended Claims 1 and 16 recite, among other things, "wherein the composition is a powder." The Examiner alleges that Okombi teaches the products of their invention, e.g. the elected species, in a Trintec Indus., Inc. v. Top-U.S.A. Corp., 295 F.3d 1292, 1297 (Fed. Cir. 2002) ("Inherency does not embrace probabilities or possibilities"; "Inherent anticipation requires that the missing descriptive material is 'necessarily present,' not merely probably or possibly present, in the prior art." In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999) (citing Continental Can Co. USA, Inc. v. Monsanto Co., 948 F.2d 1264 (Fed. Cir. 1991)). In this case, the Examiner has not affirmatively shown that the claimed powder are consistent, necessary, and inevitable from the tablet of Okombi. As discussed during the interview, tablets are made by many techniques. For example, tablets are commonly manufactured by wet granulation, dry granulation, or direct compression. These methods may be considered to consist of a series of steps (unit processes) - weighing, milling, mixing, granulation, drying, compaction, (frequently) coating and packaging. In Okambi, Example 41 provides only the following (reproduced below):… There is no mention as to how this tablet is produced in Okombi. The products of the invention per Example 1 of Okombi is "is the form of a white precipitate." See, Okombi at [0047]. Thus, the missing descriptive material, in this case the composition in the form of a powder, is not necessarily present, merely possibly present. For at least for these reasons, Okombi does not anticipate Claims 1, 7, 10, 15, 16, 21, 25 and 26.”
not persuasive. As noted above, a tablet is a form of a powder, which is compressed in form. Regardless of how the tablet is made, the present claims are drawn to a product, not a process. 
Separately, claim 25 is dependent on claim 1, and embraces a tablet. The claim is further limiting since a tablet is a form of a powder.
Thus, the rejection is maintained.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim(s) 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okombi et al. (US 20070183996) in view of UENO FINE CHEMICALS INDUSTRY LTD (Microsoft® Powerpoint® presention dated October 10, 2013, < https://www.ueno-fc.co.jp/english/pdf/PARABEN2013.pdf>, downloaded August 7, 2021).
The present application claims compositions comprising compounds for consumption or as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical comprising the following elected species:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale

, wherein the compound is present between 10 to 99% in the composition. 
Claims 16-23 further embrace a carrier, e.g. a sugar (sucrose or lactose), and a preservative, parabens, at concentrations of about 0.01 to 1%.
Claims 24-26 further embrace a composition in the form of a tablet or capsule. 
Claim 27 further comprises N-trans-feruolyltyramine.
Claim 28 further comprises p-coumaroyltyramine. 
Claims 29-30 are drawn to a composition with a pH between 2 and 7.4.

	Okombi et al. teach at least one compound of formula (I) for use in a variety of different formulations, see pages 16-17, as a free radical scavenger and/or anti-inflammatory agent, see page 6, paragraph 0040 for a pharmaceutical formulation:

    PNG
    media_image3.png
    178
    377
    media_image3.png
    Greyscale
and specifically, the elected species, see page 5, paragraph 031, left-hand column, 3rd species listed 

    PNG
    media_image2.png
    115
    359
    media_image2.png
    Greyscale
.
The ‘996 reference also teaches N-trans-feruolyltyramine, see page 5, paragraph 031, right-hand column, last species listed.

    PNG
    media_image4.png
    128
    386
    media_image4.png
    Greyscale

	The ‘996 reference does not specifically name p-coumaroyltyramine or provide a structure for said compound but does teach a very small genus which embraces only two compounds. See page 5, paragraph 0031, formula (Via), wherein when X-Y is CH=CH, this compound is p-coumaroyltyramine.

    PNG
    media_image5.png
    215
    406
    media_image5.png
    Greyscale

	The combination of N-trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine in a composition is obvious. That is, generally, if it is known to use In re Susi, 169 USPQ 423, 426; In re Kerkhoven, 205 USPQ 1069. Moreover, the compounds are similar in structure. The close structural similarity between the compounds suggests the compounds have similar properties and utilities (see MPEP § 2144.09). When chemical compounds have “very close” structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870.  
The carriers or excipients are disclosed on page 2, paragraph 0021 and page 6, paragraph 0038. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
A tablet formulation is taught on page 17, see paragraph 0131, which uses products of the invention from 0.1-10%, excipients (generically), 35.9% lactose and 24% sucrose. Separately, claim 25 is dependent on claim 1, and embraces a tablet. The claim is further limiting since a tablet is a form of a powder.
Okombi, in Example 41a, does not teach a powder composition with 1) a preservative from about 0.01 to 1% by weight, 2) the specific preservatives found in claim 23, e.g. parabens, nor 3) a powder composition with a pH between 2 and 7.4. 
However, Okombi does teach a gel formulation on page 16, see paragraph 0129, which uses a mixture of parabens, or preservatives, at 0.5%; and an oil-in-water formulation where the pH is adjusted to 5.5, see page 15, paragraph 0123. 
Moreover, UENO teaches that parabens are the most commonly used preservatives in the food, cosmetic and pharmaceutical products because of their low 
Furthermore, the pH of the composition will vary depending on the components in the composition. For example, the pH of the composition cited in 41a will depend on the excipient because N-trans-caffeoyltyramine, N-trans-feruolyltyramine, p-coumaroyltyramine, sucrose and lactose are solid compounds and the excipient is the largest percentage of the composition. If the excipient is water, the pH will be close to neutral since the pH of the individual components is between 6 and 7. 
The intended function when choosing an excipient is to guarantee the required physicochemical and biopharmaceutical properties of the pharmaceutical preparation. Some excipients are multi-functional, which means they belong to different categories. For example, lactose and sucrose may be used as a coating agent and a tablet binder. Hence, lactose and sucrose may also be an excipient. In this case, the pH would not be measurable because the composition would be solid. Thus, the chosen excipient will provide the required physicochemical and biopharmaceutical properties of the pharmaceutical preparation, including a stable pH composition.
The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, this type of 
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to combine N-trans-caffeoyltyramine, N-trans-feruloyltyramine and p-coumaroyltyramine since the compounds are similar in structure and have similar properties, with a reasonable expectation of success, in a tablet formulation (pressed powder) as taught by Okombi, in view of UENO.  Absent any showing of unusual and/or unexpected results over Applicant’s particular composition, the art obtains the same effect on the compound’s utility.  
Applicant traverses by stating 1) Okombi fails to teach or reasonably suggest an oral composition and the composition is a powder as recited in amended claim 1; and 2) Applicant submits and inventor declaration describing the surprising and unexpected results of N-trans-caffeoyltyramine. 
Applicant notes “Applicant respectfully submits that Okombi fails to teach or reasonably suggest an oral composition and the composition is a powder as recited in amended independent Claim 1 for at least the reasons described above. Neither Ueno nor Wiechers remedy these deficiencies. Thus, one of skill in the art would not have looked to modify Okombi as a compound for oral consumption.”
This is not persuasive. 
The Wiechers reference is no longer cited in the rejection and therefore any arguments regarding said reference is moot. Furthermore, the reasons provided above in the 102 art rejection are equally applicable here regarding the oral composition and the composition is a powder.   

Here again, this is not persuasive
A study was performed to determine the effect of n-trans-caffeoyltyramine on the intestines from mice. Intestine from mice treated with DMSO or N-trans-caffeoyltyramine were examined histologically. 
N-trans-caffeoyliyramme induced a large increase in HNPF4c expression throughout, with a large increase in the villi and a smaller increase m the crypt, where expression was already quite strong. Analysis of genes induced by N-trans-calleoyltyramine suggested that N-trans-caffeoyityramine may be promoting Paneth cell formation and/or function. 
Another study was performed to determine the effects of n-trans-caffeoyltyramine on DIO mice. Using an assay for human insulin promoter activity, which is lighly sensitive to HNF4a activity, we discovered that HNF4a activity is repressed by fatty acids. HNF4a is mutated in MODY1, an autosomal dorminant monogenic form of diabetes, providing human genetic evidence for a direct role in diabetes pathogenesis. 
A separate study was done where it was determined after two weeks of IP injections (200 mg/kg/dose) twice per day, the livers of the N-trans-caffeoyltyramine injected mice weighed less than those of the control mice. It was observed that N-trans-caffeoyltyramine was stimulating lipophagy. There was also a shift in the color of the liver from yellow to red, and an observation of a decrease in fat content and hepatic triglyceride content.
A protocol in which glucose challenge is used to stimulate insulin secretion, which inhibits FPA release from adipocytes, leaving liver-derived FFA as the 
Applicant notes, previously, it was found that the HNP 4a antagonist BI6015 caused loss of HNF4a expression in the liver and HNF4a is thought to play an important role in NAFLD. In control DIO mice, HNF4a protein was decreased, but N-trans-caffeoyltyramine reversed that reduction (FIG. 5). This is consistent with the in vitro finding that N-trans-caffeoyltyramine induces the expression of HNP4a mRNA.
In summary, the declaration only provides results from the testing of N-trans-caffeoyltyramine. These are no unexpected results presented by comparison, only results which show the properties of said compound. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Thus, the declaration may provide unexpected results for a method of use claim, but not a product claim.  
Therefore, the rejection is maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11173136.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims are drawn to an oral composition comprising compounds as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical comprising the following elected species:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale
, wherein the compound is present between 10 to 99% in the composition and is in the form of a powder. The claims in the ‘136 patent are drawn to a method of treating specific metabolic disorders with a composition comprising a compound as shown above, and wherein the compound is present between 10 to 99% in the composition. There is no patentable distinction between products and intended use of said products. 

Claims 1, 7, 10, 15, 16, 21-23, 25 and 27-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17140979.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims are drawn to an oral composition comprising compounds for consumption or as a dietary supplement, food ingredient or additive, a medical food or a nutraceutical comprising the following elected species:

    PNG
    media_image1.png
    189
    574
    media_image1.png
    Greyscale
, wherein the compound is present between 10 to 99% in the composition and is in the form of a powder. The claims in the ‘979 application are drawn to a method for improving digestive health comprising orally administering the compound cited above with a carrier, and further . 
 This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624